Interim Decision #2425

MATTER OF ALADIN
In Visa Petition Proceedings
A-20814137
Decided by Board August 29, 1975
Since under the law of Haiti adoption must occur when the child is less than 6 years of age,

and since beneficiary was 18 years old at the time of adoption in Haiti, the adoption is
invalid for immigration purposes. Hence, beneficiary is ineligible for immediate relative
status under section 201(h) of the Immigration and Nationality Act, as amended, as the
adopted child or the United States citizen petitioner.
ON BEHALF OF PETITIONER: Pro se

The United States citizen peititioner applied for immediate relative
status for the beneficiary as her adopted child under section 201(b) of the
Immigration and Nationality Act. In a decision dated May 23, 1975, the
district director denied the petition, and the petitioner has appealed
from that decision. The appeal will be dismissed.
The beneficiary, born on April 21, 1961, is a native and citizen of
Haiti. In support of the petition, the petitioner presented an extract

from the Births Register in the Republic of Haiti which states that the
beneficiary was adopted by the petitioner on January 21, 1974. The
district director denied the petition on the ground that the two-year
legal custody requirement of section 101(b)(1)(E) of the Act had not
been met.
In order to establish the eligibility of the beneficiary as the petitioner's adopted child for the purpose of conferring immigration benefits, the petitioner must show thk existence of a valid adoption. The
Haitian law o:a adoption, as set forth in a 1966 decree issued by Presi- •
dent Duvalier and provided by the Library of Congress, states, in

pertinent part:
1. Adoption is the act by which a person takes a child (a son or daughter) who is not
his natural issue. This act is authorized to the benefit of any child of less than six years of
age

Inasmuch as the beneficiary was thirteen years old at the time of the
adoption, the adoption is invalid for immigration purposes. We need not
address the question of whether the legal custody requirement of the
Act has been met.
The appeal will be dismissed.
ORDER: The appeal is dismissed.
442

